DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Examiner notes Applicant’s Reply (filed 11/30/2020) to the Election/Restriction requirement (mailed 10/20/2020) does not expressly state whether the election is with or without traverse. However, since Applicant appears to argue the merits of the requirement, the Reply has been treated as an election with traverse in order to preserve Applicant’s right to petition, if so desired.
Applicant's election with traverse of Species B (corresponding to the embodiment shown in Figs. 4-5) in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the grounds that each of the figures (Applicant states 1-20, but appears to mean 1-5) is directed to such a system.  
Respectfully, this is not found persuasive because the species identified in the Requirement appear to be mutually exclusive embodiments such that the system for reducing parasitic plasma is not shown as being utilized in both the showerhead AND the pedestal in a SINGLE embodiment. Examiner cites par. [0029] of the Specification, or showerhead” (emphasis added). Further, Fig. 5 appears to show such a system only in the showerhead, and not both the pedestal and showerhead. Thus, the Examiner maintains that two mutually exclusive embodiments of the invention are disclosed. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-20 are pending, and have been examined herein on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrode connected to an RF bias (Claim 9) must be shown (in combination with a conducting structure connected to an RF ground, where the electrode is interpreted as part of the showerhead, as in claim 1) or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 1 is objected to because of the following informalities: line 5 should read “that are vertically stacked”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein a number of the plurality of dielectric layers and sizes of the first gap, the second gap, and the third gap are selected to 

Regarding claims 2-8 and 9-13, the claims are rejected at least based upon their dependencies to claim 1.

Regarding claim 4, the entire claim is regarded as indefinite since it is unclear how the Applicant intends the “diameters of each of the plurality of dielectric layers” to “decrease as a distance increases between the electrode and a respective one of the plurality of dielectric layers. Particularly, “the diameters of each of the plurality of dielectric layers” is a fixed quantity. Applicant appears to be trying to claim where each dielectric layer has a different diameter, where the 2nd dielectric layer has a smaller diameter than the 1st, where the 3rd has a smaller diameter than the 2nd, etc., and where these layers are ordered as the distance between each layer and the electrode 

Regarding claim 8, the limitation “and that is made of a non-conducting material” is indefinite since it is unclear if Applicant intends the pedestal platen or the substrate to be made of a non-conducting material. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “a pedestal including a pedestal platen that supports a substrate, wherein the pedestal platen is made of a non-conducting material”.

Regarding claim 14, the limitation “wherein a number of the plurality of spaced dielectric layers and spacing between the plurality of spaced dielectric layers are selected to prevent parasitic plasma between the first surface and the showerhead during the semiconductor process” (emphasis added) is regarded as indefinite claim language since the structural features “a number of the plurality of dielectric layers” and “spacing between the plurality of spaced dielectric layers” are claimed in reference to an object that is variable, namely a state where a “parasitic plasma between the first surface and the electrode during the semiconductor process” is “prevented”. It would be commonly understood to one of ordinary skill in the art that there are a wide variety of structural features of the apparatus that contribute to the formation or prevention of a parasitic plasma, thus the scope of the limitation is unclear. See MPEP 2173.05(b)(II). In the interest of compact and expedited prosecution, the Examiner interprets the 

Regarding claims 15-20, the claims are rejected at least based upon their dependencies to claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-8, and 13-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Park (US Patent 7,438,765).
Regarding claim 1, Park teaches a system (Col. 4, Line 36 and Fig. 2, wafer edge apparatus #100), comprising: 
an electrode (C4, L39 and Fig. 2, upper electrode #170), wherein the electrode includes a showerhead (Fig. 2, insulator #180 and plate #150 forming a gas supply device from gas reservoirs #214/#224) having a first stem portion and a head portion (see annotated Fig. 2 below); and

    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale

a plurality of dielectric layers (C6, L10 and Figs. 3-4, rings #162, #164, #166, #168 of shielding members #160; C7, L54: shielding members can include ceramic, quartz, and the like- where quartz/silica is a well-known dielectric material) that is vertically stacked between the electrode and a first surface of a conducting structure (C5, L48-52 and Figs. 2-4, upper surface of lower electrode #130; can draw a vertically/diagonally extending line from the electrode #170, through the shielding members #160, to the lower electrode #130), wherein the plurality of dielectric layers includes M dielectric layers arranged adjacent to the head portion (see Figs. 2-4, shielding member rings #162 and #164 are arranged adjacent to the head portion, as identified above) and P dielectric portions arranged around the first stem portion (see Figs. 2-4, shielding member rings #166 and #168 are arranged “around” the first stem portion, as identified above, since the word “around” is defined in Merriam-Webster dictionary as “on various sides”, “in any direction”, and “in or near one’s present place”), and wherein M and P are integers greater than one (as set forth above, M = P = 2), 
wherein the plurality of dielectric layers defines: a first gap between the electrode and one of the plurality of dielectric layers (see Fig. 3, gap between #168 and #170), a second gap between adjacent ones of the plurality of dielectric layers (see Fig. 3, while rings #162, #164, #166, and #168 are shown directly adjacent, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and a third gap between a last one of the plurality of dielectric layers and the first surface (see Figs. 3-4, gap between ring #168 and top surface of lower electrode #130, as set forth above).
 Application No. 16/267,932Page 2 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFD
To clarify the record, the Examiner interprets the preamble portion “for reducing parasitic plasma in a semiconductor process” as an intended use of the “system”. The courts have held that a preamble that recites an intended use of the apparatus is of no significance to claim construction. See MPEP 2111.02(II) and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). The Park apparatus would be capable of reducing parasitic plasma by altering the plasma sheath in the vicinity of the two electrodes (see Figs. 3-4), and by preventing an “intrustive” plasma from migrating to unintended areas by virtue of the shielding structures #160.

Further, the limitation “wherein the first surface and the electrode have different electrical potentials” is interpreted as an intended use of the apparatus, since the electrical potentials of the first surface and the electrode will depend on the operational state of the device. As such, the limitation above is given patentable weight to the extent 

Additionally, the limitation “wherein a number of the plurality of dielectric layers and sizes of the first gap, the second gap, and the third gap are selected to prevent parasitic plasma between the first surface and the electrode during the semiconductor process” is construed as an intended result of a process performed by the apparatus. The courts have held that a “whereby” clause in a claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04(I) and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).

Lastly, the Examiner notes the phrase “during the semiconductor process” renders the claim a contingent limitation, since the apparatus must be performing a semiconductor process in order for the structural connections to be limiting of the claim in the manner specified. However, it has been determined that a contingent limitation having structure that performs a function still requires structure for performing the 

Regarding claim 3, Park teaches barriers arranged between radially outer ends of the plurality of dielectric layers to prevent incursion of deposition precursor species between the plurality of dielectric layers (see annotated Fig. 3 below).

    PNG
    media_image2.png
    361
    393
    media_image2.png
    Greyscale

Examiner notes the limitation “to prevent incursion of deposition precursor species between the plurality of dielectric layers” is construed as an intended result of a process performed by the apparatus. The courts have held that a “whereby” clause in a claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).

Regarding claim 4, Park teaches wherein diameters of each of the plurality of dielectric layers decrease as a distance increases between the electrode and a respective one of the plurality of dielectric layers (see annotated Fig. 3 below, distance 

Regarding claim 5, Park teaches wherein each of the plurality of dielectric layers (see Figs. 3-4, #162, #164, #166, and #168) comprises a radially inner portion having a first thickness (see Examiner’s drawing below as representative of one of the layers/rings; first thickness “A”) in an axial direction and a protruding portion that extends radially outwardly and has a second thickness in the axial direction (see below, second thickness “B”).

    PNG
    media_image3.png
    249
    615
    media_image3.png
    Greyscale

The Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (each dielectric layer).

Regarding claim 6, Park teaches wherein a difference between the first thickness and the second thickness is equal to the second gap (see below as reproduced from claim 5, “A” appears substantially the same as “B” in terms of thickness, thus the difference between the two is substantially zero. As outlined in claim 

    PNG
    media_image3.png
    249
    615
    media_image3.png
    Greyscale


Regarding claim 7, the entire claim is construed as an intended use of the system and is given weight to the extent that the prior art is capable of performing the intended use. Park teaches wherein the apparatus is capable of being used for a PECVD process (C1, L36-39 and C9, L13: plasma).

Regarding claim 8, Park teaches a pedestal including a pedestal platen (C4, L37 and Fig. 2, chuck #120 supported by insulator #140) that supports a substrate (Fig. 2, supporting wafer W) and wherein the pedestal platen (see Examiner’s interpretation above as rejected under 112(b)) is made of a non-conducting material (C5, L40: lower insulator #140 can include ceramic and quartz; and is labeled as an insulator, which is non-conducting).

Regarding claim 9, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be 

Regarding claim 13, Park teaches wherein the conducting structure (Figs. 2-4, lower electrode #130) comprises: a second stem portion arranged around the first stem portion (as before, the word “around” is defined in Merriam-Webster dictionary as “on various sides”, “in any direction”, and “in or near one’s present place”, thus the second stem portion is arranged “around” the first stem portion, as previously set forth and reproduced below) and the P dielectric portions (as set forth in claim 1: Figs. 2-4, shielding member rings #166 and #168); and a disk portion that projects radially outwardly (as below, horizontal direction is the radial direction) from the second stem portion (see below, disk portion has additional volume extending in the radial direction as compared to the second stem portion).


    PNG
    media_image4.png
    399
    409
    media_image4.png
    Greyscale

    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale

As before, the Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (the conducting structure).

Regarding claim 14, Park teaches a showerhead system (Fig. 2, insulator #180 and plate #150 forming a gas supply device from gas reservoirs #214/#224, further comprising an upper electrode #170) for a semiconductor process (C1, L36-39 and C9, L13: plasma), comprising: a showerhead (Fig. 2, insulator #180 and plate #150 forming a gas supply device from gas reservoirs #214/#224, further comprising an upper electrode #170); a first surface (C5, L48-52 and Figs. 2-4, upper surface of lower electrode #130); and Application No. 16/267,932Page 4 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFDa dielectric structure (C6, L10 and Figs. 3-4, rings #162, #164, #166, #168 of shielding members #160; C7, L54: shielding members can include ceramic, quartz, and the like- where quartz/silica is a well-known dielectric material) that includes a plurality of spaced dielectric layers (see Figs. 3-4, rings #162, #164, #166, #168) and that is arranged between the first surface and the showerhead (see Figs. 3-4, arranged between at least #180 and top surface of #130 in a diagonal direction).

for a semiconductor process” as an intended use of the “system”. The courts have held that a preamble that recites an intended use of the apparatus is of no significance to claim construction. See MPEP 2111.02(II) and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Park teaches wherein the apparatus is capable of being used for a PECVD process (C1, L36-39 and C9, L13: plasma).

Further, the limitation “having a different electrical potential than the showerhead” is interpreted as an intended use of the apparatus, since the electrical potentials of the first surface and the showerhead will depend heavily on the operational state of the device. As such, the limitation above is given patentable weight to the extent that the prior art is capable of performing the intended use. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The first surface and the electrode (i.e., the upper and lower electrodes as shown in Fig. 2) are capable of having different potentials, especially since the upper electrode appears to be directly grounded via ground line #172 and the lower electrode is powered (C9, L12-15).

Additionally, the limitation “wherein a number of the plurality of spaced dielectric layers and spacing between the plurality of spaced dielectric are selected to prevent parasitic plasma between the first surface and the showerhead during the semiconductor process” is construed as an intended result of a process performed by the apparatus. The courts have held that a “whereby” clause in a claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04(I) and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).
The Park apparatus would be capable of reducing parasitic plasma by altering the plasma sheath in the vicinity of the two electrodes (see Figs. 3-4), and by preventing an “intrustive” plasma from migrating to unintended areas by virtue of the shielding structures #160.

Lastly, the Examiner notes the phrase “during the semiconductor process” renders the claim a contingent limitation, since the apparatus must be performing a semiconductor process in order for the structural connections to be limiting of the claim in the manner specified. However, it has been determined that a contingent limitation having structure that performs a function still requires structure for performing the function should the condition occur, and that the prior art must teach the structure that performs the function of the contingent step. See MPEP 2111.04(II). As Park teaches the structure and performing the process, it meets the limitation of the claim.

Regarding claim 15, Park teaches wherein the first surface comprises a surface of a processing chamber (see Fig. 2, as lower electrode #130 and its top surface are 

Regarding claim 16, Park teaches wherein the showerhead comprises a first stem portion and a head portion (see annotated Fig. 2 below).

    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale


Regarding claim 17, Park teaches wherein the plurality of spaced dielectric layers comprises M dielectric layers that are arranged adjacent to the head portion (see Figs. 2-4, shielding member rings #162 and #164 are arranged adjacent to the head portion and around the first stem portion, as in the annotated Fig. 2 reproduced below; as before, the word “around” is defined in Merriam-Webster dictionary as “on various sides”, “in any direction”, and “in or near one’s present place”) and P dielectric layers that surround the first stem portion (see Figs. 2-4, shielding member rings #166 and #168 are arranged “around” the first stem portion, as below, and surround it partially in a 

    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale


Regarding claim 18, Park teaches barriers arranged between radially outer ends of the M dielectric layers to prevent incursion of deposition precursor species between the M dielectric layers (see annotated Fig. 3 below, barriers of rings #162 and #164).

    PNG
    media_image2.png
    361
    393
    media_image2.png
    Greyscale


to prevent incursion of deposition precursor species between the plurality of dielectric layers” is construed as an intended result of a process performed by the apparatus. The courts have held that a “whereby” clause in a claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).

Regarding claim 19, Park teaches wherein the first surface (Figs. 2-4, top surface of lower electrode #130) comprises: a second stem portion (see annotated representation of top surface of lower electrode #130, as below) surrounding the P dielectric layers (see annotated Fig. 3, at least partially surrounding in a lower, diagonal direction from rings #166 and #168) and the first stem portion of the showerhead (see annotated Fig. 2, at least partially surrounding in a lower, diagonal direction from the first stem portion); and Application No. 16/267,932Page 5 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFDa disk portion (see annotated representation of #130 below) that projects radially outwardly (see below) from one end of the second stem portion (see below) and that is arranged adjacent to the M dielectric layers (see annotated Fig. 3 below, is in the nearby vicinity of rings #162 and #164).


    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    336
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    322
    479
    media_image6.png
    Greyscale

As before, the Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (the first surface).

Regarding claim 20, Park teaches wherein the M dielectric layers provide a first gap between the showerhead (as above, Fig. 2, insulator #180 and plate #150 forming a gas supply device from gas reservoirs #214/#224) and the M dielectric layers (see Figs. 3-4, rings #162 and #164 form a gap between either #180 or #150), a second gap between adjacent ones of the M dielectric layers (see Fig. 3, while rings #162, #164 are shown directly adjacent, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and a third gap between the M .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765), as applied to claims 1, 3-9, and 13-20 above, and further in view of Koizumi (US Patent 6,863,018), with the IEEE Recommended Practice for Powering and Grounding Sensitive Electronic Equipment “Std 1100-1992” (pg. 22, hereafter – “IEEE Report”) as a supporting reference.
The limitations of claims 1, 3-9, and 13-20 are set forth above.
Regarding claim 2, Park does not explicitly teach wherein the conducting structure is grounded, although Park does teach wherein the conducting structure is connected to a high-frequency output terminal (C5, L52: output terminal #132 and Fig. 2, shown as #232). The Examiner submits that such output terminals are a feature of RF generators common in the art, which are almost always grounded. Thus, Examiner believes this to be an inherent feature of the Park reference. Additionally/alternatively, 
Koizumi teaches wherein a substrate holder electrode is connected to an RF generator with an additional grounded output terminal (see Fig. 1A, RF power supply #11).
Park and Koizumi both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the conducting structure as taught by Park to be connected to a grounded RF generator, since the IEEE Report teaches that proper grounding of electrical devices is essential to safe and satisfactory performance of a power system (IEEE Report pg. 22, section 3.3- as attached).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765), as applied to claims 1, 3-9, and 13-20 above, and further in view of Wytman (US Patent 5,772,773).
The limitations of claims 1, 3-9, and 13-20 are set forth above.
Regarding claim 10, Park does not teach a collar that is connected to the first surface nor an adapter that is connected to the collar.
However, Wytman teaches a collar (Wytman – C4, L54 and Fig. 5, flange/plate #68 with gasket #72) that is connected a substrate support (Wytman – C4, L50 and Fig. 5, pedestal #58) and an adapter (Wytman – C4, L56 and Fig. 5, flange/plate #70) that is connected to the collar (Wytman – see Figs. 4-5).
.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) and Wytman (US Patent 5,772,773), as applied to claim 10 above, and further in view of Ishikawa (US Pub. 2002/0000198).
The limitations of claim 10 are set forth above.
Regarding claim 11, Park does not teach wherein the first surface, the collar and the adapter comprise aluminum.
However, Wytman teaches wherein the collar comprises aluminum (Wytman – C4, L59; collar interpreted as the flange/plate #68 and gasket #72, which comprises aluminum).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize aluminum in the collar construction as taught by Wytman since it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Modified Park does not teach wherein the first surface or the adapter comprise aluminum.
However, Ishikawa teaches wherein a substrate support body comprises aluminum.
Both Park and Ishikawa teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the first surface and adapter, as taught by modified Park, from aluminum since Ishikawa teaches that aluminum is a preferred material due to its high thermal conductivity and process compatibility with semiconductor wafers (Ishikawa – [0099]). Further, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765), as applied to claims 1, 3-9, and 13-20 above, and further in view of Niori (US Patent 5,800,618).
The limitations of claims 1, 3-9, and 13-20 are set forth above.
Regarding claim 12, Park teaches wherein the pedestal platen comprises ceramic (Park – C5, L40 and Fig. 2, lower insulator #140; includes ceramic or quartz) and the conducting structure comprises a conducting disk (Park – C5, L48-53 and Fig. 2: lower electrode #130 formed in a ring shape, and appears substantially flat and disk-like), and each of the plurality of dielectric layers comprises a disk (Park – C6, L9-10 

Park does not teach wherein the electrode comprises wire mesh.
However, Niori teaches wherein an electrode comprises wire mesh (Niori – C13, L5-15).
Both Park and Niori teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the electrode of Park as a wire mesh, since Niori teaches mesh electrodes are more effective at dispersing stress on the electrode due to thermal expansion, which prevents damage to the substrate (Niori – C13, L5-15).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,388,494 (hereafter . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the ‘494 patent requires N dielectric plates arranged around a stem portion of a showerhead, which meets the limitations of the claims of the instant application, as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakano (US Patent 6,349,670) teaches a shield member for a suspended showerhead (Figs. 10-11, shield #20). Gurary (US Patent 6,001,183, Fig. 3A), Hayashi (US Pub. 2009/0078694, Fig. 1), and Shimanuki (US Pub. 2009/0159587, Fig. 1) teach fin-like structures relating to a substrate support heating structure, similar structurally to the instant Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718